Title: From Thomas Jefferson to J. Phillipe Reibelt, 9 December 1804
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Dec. 9. 04.
                  
                  I recieved last night your favor of the 7th. the Sentimental Journey had come to hand in due time. the 3. boxes of books were recieved about 10. days ago. I have selected what I wished to take: the Secretary of state has examined them also. between us we shall probably keep about 200. D. worth. as soon as he has concluded his part, you shall recieve a list of those we take with the money, and the residue shall be repacked, and sent by the first vessel. within a few days this will be made up. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               